DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 15 June 2021.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  
“machine readable” should be “machine-readable”
Appropriate correction is required.

Claim Interpretation
Claims 7, 14 and 20 recite in part “…to complete a payment to the merchant.” Under its broadest reasonable interpretation this phrase includes an intended result or intended use of the associated communicating step and as a result the phrase may be afforded no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 15 recite the limitation "the transaction" in the generating step.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “a transaction associated with the transaction information” for purposes of examination.
Claim 1, 10 and 15 recite in part “receiving the token from a customer interface”. It is unclear if this customer interface is associated with the same previously established customer or if it is associated with a new customer. Examiner will interpret it to recite “an interface associated with the customer” for purposes of examination.
Claims 3, 12 and 17 recite in part “wherein transmitting the token to a customer…” It is unclear if this customer is the same as the previously established customer or if it is a new customer. Examiner will interpret it to recite “the customer” for purposes of examination.
Claims 4 and 18 contains the trademark/trade name “QR code”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular type of 2D barcode generated by the merchant interface and, accordingly, the identification/description is indefinite. Examiner will interpret it to recite “2D barcode” for purposes of examination.
Claims 4 and 18 recites in part “a customer email”. It is unclear if this customer email is associated with the same previously established customer or if it is associated with a new customer. Examiner will interpret it to recite “an email associated with the customer” for purposes of examination.
Claims 4 and 18 recites in part “a customer phone number”. It is unclear if this customer phone number is associated with the same previously established customer or if it is associated with a new customer. Examiner will interpret it to recite “a phone number associated with the customer” for purposes of examination.
Claim 8 recites in part “a merchant”. It is unclear if this is the same merchant as associated with the previously recited merchant interface or is a new merchant. Examiner will interpret it to recite “a merchant associated with the merchant interface” for purposes of examination.
Claim 15 recites the limitation "the customer" in the generating step.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “a customer” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, non-transitory machine readable medium and system for tokenizing transaction. These are a process, article of manufacture and machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10 and 15:
Claims 1, 10 and 15:
“receiving transaction information from a merchant interface;”
“providing a transaction user interface (UI) to the customer interface based on the received token;”
“receiving and processing payment information for the transaction.”
Claims 1 and 10:
“generating a token associated with the transaction;”
Claim 15:
“generating a token associated with the transaction and the merchant interface;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “non-transitory machine readable medium” and “processor” nothing in the claims’ elements precludes the steps from practically describing commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim describes marketing or sales activities. A marketing or sales activity is described when generating and providing a transaction interface and processing payment information. If a claim limitations, under their broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2, 5-8, 16, 18 and 20 are directed to the following:
Claim(s) 2 and 16:
“wherein the customer interface is a card reader, the transaction information comprises merchant point-of-sale (POS) context information, and providing the transaction UI comprises modifying the card reader with the POS context information.”
Claim(s) 5 and 18:
“validating the received token prior to providing the transaction UI.”
Claim(s) 6:
“wherein validating the token comprises…validating authentication information for the customer interface, wherein the authentication information comprises a serial number associated with the customer interface.”
Claim(s) 7, 14 and 20:
“wherein the token comprises merchant credentials, wherein receiving and processing the payment comprises: decrypting the token to identify the merchant credentials;
“wherein the token comprises merchant credentials, wherein receiving and processing the payment comprises:…communicating with a payment processor using the merchant credentials and the payment information to complete a payment to the merchant.”
Claim(s) 8:
“…configuring a card reader to associated a card swipe with the transaction, the customer, and a merchant.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 9 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 9:
“…wherein the token comprises an encrypted portion, metadata, and validation data.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1 and 10:
“transmitting the token to a customer;”
“receiving the token from a customer interface;”
Claim 15:
“a set of one or more processors;”
“a non-transitory machine readable medium containing processor instructions for tokenizing transactions, where execution of the instructions by the set of processors causes the set of processors to perform a process…:”
“transmitting the token to a personal device associated with the customer;”
“receiving the token from a customer interface;”
The computer components (non-transitory machine readable medium, processor and personal device) are recited at a high level of generality (i.e. as a generic storage, generic processor and generic device) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The transmitting and receiving steps are recited at a high-level of generality (i.e., as generally transmitting and generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 3-4, 6, 12-13 and 17-19 contain the following additional elements:
Claim(s) 3, 12 and 17:
“wherein transmitting the token to a customer comprises providing a link for the customer to a web payment portal, wherein the link comprises the token.”
Claim(s) 4 and 18:
“wherein providing the link comprises at least one of displaying a QR code at the merchant interface, emailing the link to a customer email, and sending a text message comprising the link to a customer phone number.”
Claim(s) 6, 13 and 19:
“wherein validating the token comprises receiving…authentication information for the customer interface, wherein the authentication information comprises a serial number associated with the customer interface.”
These elements are recited at a high level of generality (i.e., as simply providing, simply displaying, simply emailing, sampling sending, and simply receiving) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The non-transitory machine readable medium (i.e. storage) mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The processor mentioned above is/are disclosed in applicant’s specification (See paragraph [0044] of the specification). The component is described as: “The processor 405 can include (but is not limited to) a processor, microprocessor, controller, or a combination of processors, microprocessor, and/or controllers that performs instructions stored in the memory 420 to manipulate data stored in the memory.” The personal device mentioned above is/are disclosed in applicant’s specification (See paragraph [0029] of the specification). The component is described as: “However, the personal device 180 may be a desktop computer, a laptop computer, point-of-sale (POS) terminal, card reader system, a smart television, an entertainment gaming console, or any other device that connects to the network 160 via a "wired" connection.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for receiving/transmitting/providing/displaying/emailing/sending various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Voldman (US 2018/0268411 A1 hereinafter Voldman).

Claim 1
A method for tokenizing transactions, the method comprising:
receiving transaction information from a merchant interface; (Voldman discloses receiving transaction information from a merchant interface. See at least paragraph [0094] and Fig. 13 item 218.)
generating a token associated with the transaction; (Voldman discloses generating QR code token associated with the transaction. See at least paragraph [0094] and Fig. 13 item 215.)
transmitting the token to a customer; (Voldman discloses transmitting the token to a customer. See at least paragraph [0094] and Fig. 13 item 218.)
receiving the token from a customer interface; (Voldman discloses capturing the QR code token using payment client and reading encoded information (i.e. receiving the token from a customer interface). See at least paragraph [0094] and Fig. 13.)
providing a transaction user interface (UI) to the customer interface based on the received token; and (Voldman discloses providing a transaction user interface to the customer interface based on the encoded information. See at least paragraph [0094] and Fig. 13 item 212.)
receiving and processing payment information for the transaction. (Voldman discloses receiving payment credentials and submitting payment form (i.e. receiving and processing payment information for the transaction). See at least paragraph [0094].)

Claim 10
A non-transitory machine readable medium containing processor instructions for tokenizing transactions, where execution of the instructions by a processor causes the processor to perform a process that comprises: (Voldman discloses embodying their invention using non-transitory machine readable media containing processor instructions. See at least Voldman Claim 20.)
The remainder of Claim 10 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.



Claim 15
A tokenization system comprising: 
a set of one or more processors; and (Voldman discloses one or more processors. See at least paragraphs [0092] and [0095].)
a non-transitory machine readable medium containing processor instructions for tokenizing transactions, where execution of the instructions by the set of processors causes the set of processors to perform a process that comprises: (Voldman discloses embodying their invention using non-transitory machine readable media containing processor instructions. See at least Voldman Claim 20.)
…
generating a token associated with the transaction and the merchant interface; (Voldman discloses generating QR code token associated with the transaction and merchant interface including information displayed on POS web interface. See at least paragraph [0094] and Fig. 13 items 215 and 217.)
transmitting the token to a personal device associated with the customer; (Voldman discloses transmitting the token to a customer personal device. See at least paragraph [0094] and Fig. 13 items 218 and 131.)
…
The remainder of Claim 15 is substantially similar to the corresponding elements of Claim 1 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voldman (US 2018/0268411 A1 hereinafter Voldman) in view of Forrest (GB 2534111A hereinafter Forrest).

Claim 3
The method of claim 1, wherein transmitting the token to a customer comprises providing a link for the customer to a web payment portal, wherein the link comprises the token. (Voldman discloses a web payment portal. See at least paragraph [0061]. See the combination with Forrest providing the token via a link.)

	Although Voldman does disclose a web payment portal and does disclose providing a token to the customer client, they might not explicitly disclose providing a link comprising the tokenized information. Forrest teaches a provided user transaction interface may be provided via a link to web payment portal. See at least page 7, line 34 – page 8, line 8.
	It would be obvious to one of ordinary skill in the art before the effective filing date to provide the tokenized information of Voldman via a link to a web payment portal as taught by Forrest because Forrest additionally teaches the motivation that this provides descriptions or information about the item and/or other information as appropriate. See at least page 7, line 34 – page 8, line 8. Also, providing a link with tokenized information as taught by Forrest with the system of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4
The method of claim 3, wherein providing the link comprises at least one of displaying a QR code at the merchant interface, emailing the link to a customer email, and sending a text message comprising the link to a customer phone number. (Voldman discloses displaying a QR code at the merchant interface. See at least paragraph [0094] and Fig. 13 item 215. Utilizing a link to a web payment portal is taught by the combination with Forrest as shown above.)

Claim 12
Claim 12 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.


Claim(s) 5, 7, 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voldman (US 2018/0268411 A1 hereinafter Voldman).

Claim 5
The method of claim 1 further comprising validating the received token prior to providing the transaction UI. (See the obviousness rejection over Voldman below.)

	Although Voldman does disclose an encoded QR code token, they might not explicitly disclose validating that token prior to providing the transaction UI. Voldman additionally discloses another embodiment where tokenized credentials may be timestamped when the token is created to enable validation of the token and protect access to payment information (Examiner notes validation based on a timestamp necessarily requires restricting access to the protected information before said information is validated). See at least paragraphs [0081]-[0082].
It would be obvious to one of ordinary skill in the art before the effective filing date to protect access of Voldman’s QR code’s transaction UI information using validation via timestamp of as taught by Voldman because Voldman additionally teaches the motivation that that this enables validation based on a clock. See at least paragraph [0081]. Also, validating information by using a timestamp as taught by Voldman to validate the QR token of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
The method of claim 1, wherein the token comprises merchant credentials, wherein receiving and processing the payment comprises: (Voldman discloses the token comprising merchant name (i.e. credentials). See at least paragraph [0094].)
decrypting the token to identify the merchant credentials; and (Voldman discloses the process involving reading the encoded information. See at least paragraph [0094]. See the obviousness rejection below for decrypting an encrypted token.)
communicating with a payment processor using the merchant credentials and the payment information to complete a payment to the merchant. (Voldman discloses submitting the payment form (examiner notes this includes merchant credentials) to a payment processor. See at least paragraphs [0060] and [0094].)

Although Voldman does disclose an encoded QR code token, they might not explicitly disclose that token is decrypted (which examiner notes requires encryption). Voldman additionally discloses another embodiment where tokenized credentials may be encrypted/decrypted and timestamped for when the token is created for validation of the token (i.e. including metadata and validation data). See at least paragraphs [0081]-[0082].
	It would be obvious to one of ordinary skill in the art before the effective filing date to encrypt/decrypt the QR token information and include metadata and validation data as taught by Voldman because Voldman additionally teaches the motivation that that this enables protection using a cryptographic key and validation based on a clock. See at least paragraphs [0081]-[0082]. Also, validating information by using a timestamp as taught by Voldman to validate the QR token of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
The method of claim 1, wherein the token comprises an encrypted portion, metadata, and validation data. (See the obviousness rejection over Voldman below)

	Although Voldman does disclose an encoded QR code token, they might not explicitly disclose that token including an encryption portion, metadata and validation data. Voldman additionally discloses another embodiment where tokenized credentials may be encrypted and timestamped for when the token is created for validation of the token (i.e. including metadata and validation data). See at least paragraphs [0081]-[0082].
	It would be obvious to one of ordinary skill in the art before the effective filing date to encrypt the QR token information and include metadata and validation data as taught by Voldman because Voldman additionally teaches the motivation that that this enables protection using a cryptographic key and validation based on a clock. See at least paragraphs [0081]-[0082]. Also, validating information by using a timestamp as taught by Voldman to validate the QR token of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voldman (US 2018/0268411 A1 hereinafter Voldman) in view of Carter et al. (US 2020/0059270 A1 hereinafter Carter).

Claim 6
The method of claim 5, wherein validating the token comprises receiving and validating authentication information for the customer interface, wherein the authentication information comprises a serial number associated with the customer interface. (See the combination with Carter below.)

Although Voldman does disclose providing a transaction UI with a received token, they might not explicitly disclose wherein validating the token comprises receiving and validating authentication information for the customer interface, wherein the authentication information comprises a serial number associated with the customer interface. Carter teaches requiring a successful authentication in order to enable a control input on a client device utilizing providing of a hardware device unique serial number. See at least paragraph [0044].	
It would be obvious to one of ordinary skill in the art before the effective filing date to receive and validate hardware device unique serial number authentication information of the customer’s interface as taught by Carter when validating the token of Voldman because Carter additionally teaches the motivation that the provided hardware device unique serial number enables authentication based on possession of a unique device. See at least paragraph [0044].
Also, validating information by providing and validating a hardware device unique serial number as taught by Carter to provide access to the token and transaction UI of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Claim 13 is substantially similar to or broader than Claim 6 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to or broader than Claim 6 and is therefore rejected using similar reasoning.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voldman (US 2018/0268411 A1 hereinafter Voldman) in view of Terra et al. (US 2018/0005237 A1 hereinafter Terra).

Claim 8
The method of claim 1 further comprising configuring a card reader to associate a card swipe with the transaction, the customer, and a merchant. (Voldman discloses a card reader configured to process a card swipe for a transaction. See at least paragraph [0003]. See the combination with Terra for using a card swipe with a pending transaction.)

	Although Voldman does disclose configuring card readers to associate swipes with transactions they might not explicitly disclose associating a card swipe with their QR code process given that their preferred embodiment for this process is for a CNP transaction. Terra teaches that a card swipe may be utilized for a pre-charge request to later be finished with another transaction interface. See at least paragraphs [0012]-[0014].
	It would be obvious to one of ordinary skill in the art before the effective filing date to utilize a pre-charge request to associate a card swipe for a preliminary amount to the transaction to later be finished utilizing Voldman’s delivered transaction interface because Terra additionally teaches the motivation that this pre-charging may allow a significant amount of information to be exchanged with the chip card prior to the completing the transaction and sending a final approval to issuer and other servers for processing and allow for comparison of preliminary payment amounts to actual payment amounts. See at least paragraphs [0013] and [0015].
Also, utilizing associating a card swipe from a card reader for a preliminary amount as taught by Terra with the transaction system of Voldman is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note
Examiner notes that a prior art search was performed for Claims 2, 11 and 16 but it was found that these claims in the context of the independent claims were neither directly disclosed in nor found obvious over the closest prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 11,301,840 B1) discloses methods for provisioning point of sale terminals.
Agrawal et al. (WO 2018/178916 A1) discloses short range secure communications between a terminal device and a user device.
Botros et al. (US 2018/0268408 A1) discloses dynamically modifying a cardholder verification method implemented at a point-of-sale device.
Hart (US 8,533,123 B2) discloses methods of conducting contactless payments using magstripe payment cards and tokens.
 Jayasinghe et al. (“Extending EMV Tokenised Payments to Offline-Environments”) discloses offline mobile payments based on EMV tokenization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691